DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Response to Arguments
Applicant’s arguments, filed 06/10/2021, with respect to 112(a) Rejection have been fully considered and are persuasive.  The 112(a) Rejection has been withdrawn. 
Applicant's arguments regarding the 103 Rejection have been fully considered but they are not persuasive. 
Regarding Claim 1
Applicant respectfully submits that the cited art fails to disclose, teach, or suggest that the intake components comprise an intake silencer and an intake filter, and the intake components, the gas turbine and the generator are connected in sequence and disposed on the first transport vehicle; wherein the intake components are disposed on a travel direction end of the first transport vehicle and are connected to the gas turbine through intake joints, and the intake components are configured to filter combustion air to the gas turbine, as recited in  amended claim 1 of the present application. 
Examiner respectfully disagrees with the applicant. The limitations (also referred to the current rejection):
the intake [intake: see FIG. Below] components comprise an intake silencer and an intake filter [as disclosed by Morris 609], and the intake components [intake], the gas turbine [gas turbine]  and the generator are connected in sequence [inlet (by right side of 130), 130 and 132 “are connected in sequence” (sequence: next to each other)] and disposed on the first transport vehicle [104]; 

wherein the intake components [intake] are disposed on a travel direction end [any side from 104 is a “travel direction”] of the first transport vehicle [104] and are connected to the gas turbine [gas turbine] through intake joints, and the intake components [“intake joint” joining 104 to 122] are configured to filter combustion air to the gas turbine [the incorporated filter from Morris 609];
Applicant states, specifically, as explained in previous Amendment dated March 30, 2021, in Morris '021, the air inlet filter housing 126, which is used for filtering the air intake, corresponds to the intake components of the present application and is disposed on the inlet and exhaust transport 106, rather than on the turbine- electric generator transport 104.
Examiner respectfully disagrees with the applicant. The previous and current office action DOES NOT cite 126 wrongly stated by the applicant – see current rejection.
Applicant states, first, the inlet plenum or inlet on the right side of 130 in Morris '021 does not include an intake silencer and an intake filter, which, however, constitute the intake components as recited in claim 1 of the present application.
Examiner respectfully disagrees with the applicant. Morris 021 is not cited for such limitation, Morris 609 is cited for “an intake silencer and an intake filter”.
Applicant states although the inlet plenum or inlet on the right side of 120 in Morris '021 supplies filtered air for turbine combustion, however, Morris '021 does not teach or suggest that the inlet plenum or inlet on the right side of the 130 performs the function of filtering the combustion air to the gas turbine. Instead, as discussed above, the air inlet filter housing 126 of Morris '021 performs the filtering function of the air intake and corresponds to the intake components of the present application. 
Examiner respectfully disagrees with the applicant. Applicant cites his/her own citation and instead of what is being consistently cited – see current rejection.
Applicant states Morris '609 does not teach or suggest that the inlet plenum of the gas turbine enclosure comprises an intake silence and an intake filter... Furthermore, the air inlet filter housing 502 is mounted on the inlet and exhaust transport 500 (paragraph [0067]), not on the same transport vehicle with the gas turbine as recited in claim 1 of the present application.
Examiner respectfully disagrees with the applicant. Applicant cites his/her own citation and instead of what is being consistently cited – see current rejection. Moreover, a combination of both Morris is cited to disclose “intake components” and “intake silence and an intake filter”.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 6-7 & 9-18 are rejected under 35 U.S.C. 103 as being unpatentable over Morris (US 2019/0204021) in view of Morris (US 2016/0369609).
Regarding Claim 1, Morris 021 discloses a system for providing mobile power [100], comprising a turbine generation transportation unit [104], an exhaust transportation unit [106] and an auxiliary system transportation unit [102] (Abstract & FIG. 1-4); 
the auxiliary system transportation unit [102] and the exhaust transportation unit [106] are connected to at least one side of the turbine generation transportation unit [104] (FIG. 1 shows 102 & 106 “connected to at least one side” of 104); 
the turbine generation transportation unit [104] comprises intake components [Claim 1: a turbine-electric generator transport (104) comprising: an inlet plenum and an exhaust collector. MOREOVER, as stated in para 0028 “The heat recovery combustion connector 122 connects the inlet plenum of the turbine-electric generator transport 104. Therefore, the inlet plenum is an “intake” connected to the combustion connector as shown in FIG. 3B (or annotated FIG. Below) when 122 is NOT connected and clearly show an “intake”], a gas turbine [130, Additionally, the term “turbine” may be interchanged and generally referred to as a “gas turbine” throughout this disclosure], a generator [132] and a first transport vehicle [104 is “a transport vehicle”], and the intake components [inlet on right side of 130], the gas turbine [130] and the generator [132] are connected in sequence and disposed on the first transport vehicle [inlet (by right side of 130), 130 and 132 “are connected in sequence” (sequence: next to each other)] (FIG. 1, ¶ [0026-0029]); 

    PNG
    media_image1.png
    438
    1263
    media_image1.png
    Greyscale

wherein the intake components [inlet] of the first transport vehicle and are connected to the gas turbine [130] through intake joints [“intake joint” joining 104 to 122], and the intake components [inlet] are configured to filter combustion air [the inlet plenum of the turbine-electric generator transport 104 to supply filtered air for turbine combustion] to the gas turbine [130] (FIG. 1, ¶ [0026], ¶ [0029]).
Morris 021 does not discloses the intake components comprise an intake silencer and an intake filter.
Morris 609 discloses the intake components [¶ 0037: “inlet plenum” may be interchanged and generally referred to as “inlet”, “air intake,” and “intake plenum,”] comprises an intake silencer and an intake filter (FIG. 5A-5B ¶ [0067]; The air inlet filter housing 502 may comprise a plurality of silencers that reduce noise).
It would have been obvious to one of ordinary skilled the art before the effective filling date of the claimed to incorporate Morris 609 teachings into Morris 021 intake components. One would be motivated to do so to reduce noise of the system when operating. 
Regarding Claim 2, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 021 discloses wherein the turbine generation transportation unit [104] further comprises an electric power unit [generator] and a control system [control system], the electric power unit is configured to output electric power from the generator [generator], and the control system [control system] comprises a gas turbine control unit [one or more control drives] and a generator control unit [one or more control drives] (¶ [0030]).
Regarding Claim 6, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 021 discloses wherein the exhaust transportation unit [106] comprises an exhaust stack [134], an exhaust silencer [In one or more embodiments, the turbine exhaust stack 134 includes a plurality of silencers], an exhaust joint [134 is attached to 106 and therefore comprises “an exhaust joint”] and a second transport vehicle [106 is “a transport vehicle”], and the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle [the exhaust stack, the exhaust silencer and the exhaust joint are disposed on the second transport vehicle 106], (¶ [0027]).
However, Morris 021 does not discloses wherein the exhaust stack is hinged with the exhaust silencer; during transportation, the exhaust stack and the exhaust silencer are configured to be arranged side by side, and during working state, the exhaust stack is configured to be disposed on the top of the exhaust silencer.
Morris 609 teaches wherein the exhaust stack [504] is hinged with the exhaust silencer [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500] (ANNOTATED FIG. BELOW, FIG. 5A-5B & ¶ [0070]);

    PNG
    media_image2.png
    403
    982
    media_image2.png
    Greyscale

during transportation [transportation mode], the exhaust stack and the exhaust silencer are configured to be arranged side by side [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500], and during working state [operational mode], the exhaust stack is configured to be disposed on the top of the exhaust silencer [The exhaust extension 506 may comprise a plurality of silencers that reduce noise from the inlet and exhaust transport 500]  (FIG. 5A, 5B, ¶ [0068]).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting.
Regarding Claim 7, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 6.
Morris 609 discloses the wherein the exhaust stack is configured to be capable of rotating 180° around the hinge point (FIG. 5A shows the “hinged” by the left side of the hinge and FIG. 5B shows the “hinged” on the tight side and therefore the hinge rotates “180°”).
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting as needed.
Regarding Claim 9, Morris 021 in view of Morris 609 discloses the system for providing mobile power according to claim 6.
Morris 609 teaches the wherein the shape of the exhaust joint is a vertical cylinder or an elbow [the hinge is shown as an elbow].
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so for adjusting the exhaust stack and the exhaust silencer when operating or transporting.
Regarding Claim 10, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 6.
Morris 021 discloses the wherein the exhaust transportation unit [106] further comprises a mobile accessory [connectors 112, 116, 118, 122, and 124], and the mobile accessory is disposed on the second transport vehicle (FIG. 3A & ¶ [0043]).
Regarding Claim 11, Morris 021 in view of Morris 609 disclose the system for providing mobile power according to claim 1.
Morris 609 discloses the wherein the auxiliary system transportation unit comprises a gas supply skid [suv-skid], a water washing system [water mist], a fire fighting system [fire suppression system], a lubrication system [sprinklers], a ventilation system [418] and a third transport vehicle [400 is a “transport vehicle”]; the gas supply skid, the water washing system, the fire-fighting system, the lubrication system, and the ventilation system are disposed on the third transport vehicle (FIG. 4A-4B, ¶[0063-0065]). 
It would have been obvious to one of ordinary skilled in the art before the effective filling date of the claimed invention to incorporate Morris 609 teachings into Morris 021 system. One would be motivated to do so to support the system in case of an emergency.
Regarding Claim 12, Morris 021 disclose a turbine generation transportation unit [102], comprising intake components [intake – see annotated FIG. above], a gas turbine [130], a generator [132] and a first transport vehicle [102 is “a transport vehicle”], and the intake components [inlet], the gas turbine [130] and the generator [132] are connected in sequence and disposed on the first transport vehicle [122, 130 and 132 “are connected in sequence”] (FIG. 1, ¶ [0026], ¶ [0029]); 
the intake components [intake – see annotated FIG. above] are disposed on a travel direction of the first transport vehicle [any side from 104 is a “travel direction”] and are connected to the gas turbine through intake joints [130 is coupled and therefore comprises “intake joints”], and the intake components are configured to filter combustion air [the inlet plenum of the turbine-electric generator transport 104 to supply filtered air for turbine combustion] to the gas turbine [130]  (FIG. 1, ¶ [0026], ¶ [0029]).
Morris 021 does not discloses the intake components comprise an intake silencer and an intake filter.
Morris 609 discloses the intake components [¶ 0037: “inlet plenum” may be interchanged and generally referred to as “inlet”, “air intake,” and “intake plenum,”] comprises an intake silencer and an intake filter (FIG. 5A-5B ¶ [0067]; The air inlet filter housing 502 may comprise a plurality of silencers that reduce noise).
It would have been obvious to one of ordinary skilled the art before the effective filling date of the claimed to incorporate Morris 609 teachings into Morris 021 intake components. One would be motivated to do so to reduce noise of the system when operating. 

Regarding Claim 13, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses wherein the intake joints are straight cylindrical intake joints [the area for 130] (FIG. 1 as similarly shown by the present invention as 103).
Regarding Claim 14, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses wherein the intake components comprise an intake silencer and an intake filter (¶ [0029]; The inlet ventilation expansion connection 114 may also include silencers to reduce the noise of the air movement to no greater than about 85 decibels of sound).
Regarding Claim 15, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 discloses further comprising an electric power unit [generator] and a control system [control system], the electric power unit is configured to output electric power from the generator, and the control system [generator] comprises a gas turbine control unit [one or more control drives] and a generator control unit [one or more control drives] (¶ [0030]).
Regarding Claim 16, Morris 021 in view of Morris 609 disclose the turbine generation transportation unit according to claim 12.
Morris 021 clearly discloses wherein the first transport vehicle [104] is a semitrailer (FIG. 1-4 shows “semi-trailers”).
Regarding Claim 17, Morris 021 in view of Morris 609 discloses the turbine generation transportation unit according to claim 16.
Morris 021 discloses wherein the intake components are disposed on a gooseneck of the first transport vehicle [“transport vehicle” 104] (FIG. 1 clearly shows 130 “disposed on a gooseneck”).
Regarding Claim 18, Morris 021 in view of Morris 609  discloses the turbine generation transportation unit according to claim 17,
Morris 609 discloses wherein the intake joints are also disposed on the gooseneck (FIG. 1 clearly shows 130 “disposed on a gooseneck”).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH ORTEGA whose telephone number is (469)295-9083.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TULSIDAS PATEL can be reached on (571) 272-2098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH ORTEGA/Examiner, Art Unit 2832